UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2293


VICTOR A. WHITTAKER,

                Plaintiff - Appellant,

          v.

MORGAN STATE UNIVERSITY; T. JOAN ROBINSON, Vice President
for Academic Affairs, Morgan State University; CLARA I.
ADAMS, Ph.D. Former Vice President for Academic Affairs,
Morgan State University; BURNEY J. HOLLIS, Ph.D. Dean,
College of Liberal Arts, Morgan State University; MAURICE C.
TAYLOR, Ph.D. Vice President for University Operations,
Morgan State University; JODI CAVANAUGH, J.D. Diversity and
Equal Employment Officer, Morgan State University; RANDAL
REED, Ph.D. Professor of Economics, Morgan State University;
EARL S. RICHARDSON, Ph.D. Vice President for Academic
Affairs, Morgan State University, individually and in his
official capacity,

                Defendants - Appellees,

          and

DAVID WILSON, Ed.D President, Morgan State University;
ADRIENNE MCCLUNG, Student, Morgan State University; GIOVANNI
LAWRENCE, Student, Morgan State University,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:09-cv-03135-JKB)


Submitted:   May 6, 2013                    Decided:   May 30, 2013
Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Valerie Ibe, LAW OFFICES OF C. VALERIE IBE, Pikesville,
Maryland, for Appellant.   Douglas F. Gansler, Attorney General
of Maryland, Julia Doyle Bernhardt, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Victor       A.     Whittaker,         a     former      tenured        economics

professor       at    Morgan        State    University        (“MSU”),       appeals       the

district court’s entry of summary judgment in favor of MSU in

Whittaker’s civil action, which challenged MSU’s conduct related

to the termination of his employment there.                            Applying de novo

review to the district court’s summary judgment determination,

see Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012), we affirm.

            The viability of Whittaker’s appeal depends, in large

part, on whether the district court properly decided that it

would     not    consider        for      purposes       of    its    summary        judgment

determination an unsworn letter written by Brandon Smith, one of

Whittaker’s former students.                   To withstand a summary judgment

motion,    the       nonmoving       party     must     produce      competent       evidence

sufficient       to    reveal       the     existence     of     a   genuine        issue   of

material fact for trial, and in this case, Smith’s letter was

the sole evidence for several factual assertions going to the

heart of Whittaker’s case against MSU.                           See Fed. R. Civ. P.

56(c)(1); Ray Commc’ns, Inc. v. Clear Channel Commc’ns, Inc.,

673 F.3d 294, 299 (4th Cir. 2012); Pension Ben. Guar. Corp. v.

Beverley, 404 F.3d 243, 246-47 (4th Cir. 2005).

            We       discern    no     abuse    of     discretion      in     the    district

court’s      decision          to      exclude         Smith’s       letter     from        its

                                               3
consideration.         See Nader v. Blair, 549 F.3d 953, 963 (4th Cir.

2008) (noting that the district court’s determination regarding

the admissibility of evidence for summary judgment purposes is

reviewed for an abuse of discretion).                     While a party may support

its    position     on       summary    judgment         by   citing   to     almost   any

material in the record, the party’s reliance on that material

may be defeated if “the material cited to support or dispute a

fact cannot be presented in a form that would be admissible in

evidence.”     Fed. R. Civ. P. 56(c)(2).

             We are persuaded that this is precisely what happened

here.    Smith’s unsworn letter was attached only to Whittaker’s

affidavit.        As     a    result,   any       of   Whittaker’s     representations

about the letter’s content would be inadmissible hearsay.                               See

Fed. R. Civ. P. 56(c)(4); Evans v. Techs. Applications & Serv.

Co.,    80   F.3d   954,       962   (4th   Cir.       1996)    (“[S]ummary        judgment

affidavits     cannot         be     conclusory          or   based    upon     hearsay.”

(citations omitted)).

             Nor do we accept Whittaker’s argument that the mere

notarization of Smith’s unsworn letter was sufficient to require

the    district     court      to    consider       it    for   purposes      of    summary

judgment and assume its truth.                    See, e.g., Hoover v. Walsh, 682

F.3d 481, 491 n.34 (6th Cir. 2012); Owens v. Hinsley, 635 F.3d

950, 954-55 (7th Cir. 2011); Bush v. Dist. of Columbia, 595 F.3d

384, 387 (D.C. Cir. 2010); Harris v. J.B. Robinson Jewelers, 627

                                              4
F.3d 235, 239 n.1 (6th Cir. 2010); DIRECTV, Inc. v. Budden, 420

F.3d 521, 530-31 (5th Cir. 2005); Orr v. Bank of Am., NT & SA,

285 F.3d 764, 774 (9th Cir. 2002); Orsi v. Kirkwood, 999 F.2d

86,     92    (4th    Cir.    1993).      Even    in   this    court,     Whittaker

essentially admits that he would have difficulty locating Smith

and presenting the letter or its contents “in a form that would

be admissible in evidence.”               Fed. R. Civ. P. 56(c)(2).             We

therefore conclude that the district court did not reversibly

err in concluding that Whittaker could not produce admissible

evidence to support the assertions contained in Smith’s letter.

See Fed. R. Civ. P. 56(c)(1)(B), (c)(2).

               Given that the district court acted well within its

discretion in excluding Smith’s letter, we have no trouble, on

the circumstances of this case, in concluding that the district

court properly entered summary judgment against Whittaker’s 42

U.S.C. § 1983 (2006) due process and First Amendment claims, as

well as against his claim of retaliation under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2006).

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are   adequately    presented    in   the   materials

before       this    court   and   argument   would    not   aid   the   decisional

process.

                                                                           AFFIRMED

                                          5